Appellate Case: 22-6100     Document: 010110755561     Date Filed: 10/19/2022     Page: 1
                                                                               FILED
                                                                   United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                      Tenth Circuit

                              FOR THE TENTH CIRCUIT                      October 19, 2022
                          _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
  JAMES A. CODDINGTON;*
  BENJAMIN R. COLE; CARLOS
  CUESTA-RODRIGUEZ; RICHARD S.
  FAIRCHILD; WENDELL A. GRISSOM;
  MARLON D. HARMON; RAYMOND E.
  JOHNSON; EMMANUEL A.
  LITTLEJOHN; JAMES D. PAVATT;
  KENDRICK A. SIMPSON; KEVIN R.
  UNDERWOOD; BRENDA E. ANDREW;
  RICHARD E. GLOSSIP; PHILLIP D.
  HANCOCK; ALFRED B. MITCHELL;
  TREMANE WOOD; WADE LAY, by and
  through his next friend Rhonda Kemp;
  RONSON KYLE BUSH; SCOTT
  EIZEMBER; JOHN F HANSON; MICA
  ALEXANDER MARTINEZ; RICKY RAY
  MALONE; CLARANCE GOODE;
  ANTHONY SANCHEZ; MICHAEL
  DEWAYNE SMITH; JAMES RYDER;
  RICHARD ROJEM; JEMAINE
  MONTEIL CANNON,

        Plaintiffs - Appellants,

  v.                                                        No. 22-6100
                                                     (D.C. No. 5:14-CV-00665-F)
  SCOTT CROW; RANDY CHANDLER;                               (W.D. Okla.)
  BETTY GESELL; JOSEPH GRIFFIN;
  F. LYNN HAUETER; KATHRYN A.
  LAFORTUNE; STEPHAN MOORE;
  CALVIN PRINCE; T. HASTINGS
  SIEGFRIED; DARYL WOODARD; JIM
  FARRIS; ABOUTANAA EL HABTI;


       *
       Plaintiff-Appellant James Coddington was executed by the State of
 Oklahoma on August 25, 2022.
Appellate Case: 22-6100     Document: 010110755561     Date Filed: 10/19/2022     Page: 2



  JUSTIN FARRIS; MICHAEL
  CARPENTER; JUSTIN GIUDICE,

        Defendants - Appellees.

  –––––––––––––––––––––––––––––––––––

  WADE LAY, by and through his next
  friend Rhonda Kemp,

        Plaintiff - Appellant,

  and

  JAMES A. CODDINGTON; BRENDA E.
  ANDREW; RONSON KYLE BUSH;
  JEMAINE MONTEIL CANNON;
  BENJAMIN R. COLE; CARLOS
  CUESTA-RODRIGUEZ; RICHARD S.
  FAIRCHILD; WENDELL A. GRISSOM;
  MARLON D. HARMON; RAYMOND E.
  JOHNSON; EMMANUEL A.
  LITTLEJOHN; JAMES D. PAVATT;
  KENDRICK A. SIMPSON; KEVIN R.
  UNDERWOOD; RICHARD E. GLOSSIP;
  PHILLIP D. HANCOCK; ALFRED B.
  MITCHELL; TREMANE WOOD; SCOTT
  EIZEMBER; JOHN F HANSON; MICA
  ALEXANDER MARTINEZ; RICKY RAY
  MALONE; CLARANCE GOODE;
  ANTHONY SANCHEZ; MICHAEL
  DEWAYNE SMITH; JAMES RYDER;
  RICHARD ROJEM,

        Plaintiffs,

  v.                                                        No. 22-6112
                                                     (D.C. No. 5:14-CV-00665-F)
  SCOTT CROW; RANDY CHANDLER;                               (W.D. Okla.)
  BETTY GESELL; JOSEPH GRIFFIN; F.
  LYNN HAUETER; KATHRYN A.
  LAFORTUNE; STEPHAN MOORE;
  CALVIN PRINCE; T. HASTINGS

                                          2
Appellate Case: 22-6100    Document: 010110755561        Date Filed: 10/19/2022    Page: 3



  SIEGFRIED; DARYL WOODARD; JIM
  FARRIS; ABOUTANAA EL HABTI;
  JUSTIN FARRIS; MICHAEL
  CARPENTER; JUSTIN GIUDICE,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT**
                          _________________________________

 Before TYMKOVICH, MURPHY and MORITZ, Circuit Judges.
                  _________________________________

       Plaintiffs-Appellants are Oklahoma death-row inmates who brought this action

 under 42 U.S.C. § 1983 challenging Oklahoma’s lethal injection protocol.1 In July

 2020, they filed a Third Amended Complaint (TAC) asserting ten claims for relief.

 The district court dismissed or granted summary judgment to defendants on all but

 one of those claims, Count II, which asserted that Oklahoma’s lethal injection

 protocol violates the Eighth Amendment to the United States Constitution. The

 district court held a bench trial concerning Count II, ruled in favor of defendants, and

 entered final judgment in favor of defendants on all claims.



       **
          After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         The Supreme Court recently reaffirmed that an action under § 1983 is the
 proper vehicle for such method-of-execution challenges. See Nance v. Ward,
 142 S. Ct. 2214, 2219 (2022).
                                            3
Appellate Case: 22-6100    Document: 010110755561         Date Filed: 10/19/2022    Page: 4



       In these consolidated appeals, plaintiffs challenge the district court’s grant of

 summary judgment on two of their claims: Count IV, asserting unconstitutional

 denial of access to counsel and the courts; and Count V, asserting intentional

 deprivation of the right to counsel in violation of 18 U.S.C. § 3599. They do not

 appeal Count II.

       We have jurisdiction under 28 U.S.C. § 1291. For the reasons explained

 below, we affirm the district court’s judgment.

 I.    BACKGROUND

       A.     Oklahoma’s Previous Lethal Injection Protocol, the Lockett
              Execution, and Plaintiffs’ Commencement of This Lawsuit

       Oklahoma carries out lethal-injection executions using a three-drug protocol

 that begins with a sedative, followed by a paralytic, followed by a drug that stops the

 heart. For many years, Oklahoma used sodium thiopental, a barbiturate sedative, as

 the first drug to “induce[] a deep, comalike unconsciousness.” Warner v. Gross,

 776 F.3d 721, 724 (10th Cir.) (internal quotation marks omitted), aff’d sub nom.

 Glossip v. Gross, 576 U.S. 863 (2015). Pancuronium bromide, administered next,

 was employed as “a paralytic agent that inhibits all muscular-skeletal movements

 and, by paralyzing the diaphragm, stops respiration.” Id. (internal quotation marks

 omitted). Finally, potassium chloride was used to “interfere[] with the electrical

 signals that stimulate the contractions of the heart, inducing cardiac arrest.” Id. at

 725 (internal quotation marks omitted).




                                             4
Appellate Case: 22-6100    Document: 010110755561         Date Filed: 10/19/2022    Page: 5



       Death penalty opponents eventually convinced the makers of sodium

 thiopental and an alternative barbiturate, pentobarbital, not to sell those drugs for use

 in executions. Thus, in 2014, Oklahoma switched to a 100-milligram dose of a

 benzodiazepine, midazolam hydrochloride, as the sedative.2 Vecuronium bromide

 was used as the paralytic agent, and potassium chloride continued to be used as the

 heart-stopping drug.

       The State’s first execution using midazolam occurred in April 2014, involving

 inmate Clayton Lockett. The execution team administered the midazolam, declared

 Lockett to be unconscious, administered the vecuronium bromide, and then began

 administering the potassium chloride. At this point, however, Mr. Lockett began to

 move and speak, complaining that something was wrong and the drugs were not

 working. The execution team soon discovered the IV had been improperly set,

 causing the drugs to leak into the surrounding tissue rather than traveling directly

 into Lockett’s bloodstream. In all, it took forty-three minutes after the midazolam

 was first injected for Lockett to be declared dead.

       In June 2014, plaintiffs filed this lawsuit. They alleged, among other things,

 that the midazolam-first protocol is a form of cruel and unusual punishment, in

 violation of the Eighth Amendment.




       2
           Midazolam is commonly known by its brand name, “Versed.”

                                             5
Appellate Case: 22-6100    Document: 010110755561        Date Filed: 10/19/2022      Page: 6



       B.     The Revised Protocol, Subsequent Executions, and the Eventual
              Moratorium on Executions in Oklahoma

       The State investigated Mr. Lockett’s execution. In September 2014, it adopted

 a new execution protocol that permitted four alternative drug combinations to carry

 out lethal injection. The fourth alternative called for the midazolam/vecuronium

 bromide/potassium chloride combination that was currently in use. Under this

 revised protocol, however, the inmate would receive 500 milligrams of midazolam

 (by all accounts, a massive dose) at the outset of the execution.

       Plaintiffs sought a preliminary injunction against the State’s use of this revised

 protocol. The district court denied the injunction and this court affirmed. See

 Warner, 776 F.3d at 723–24. Thus, in January 2015, Oklahoma executed Charles

 Warner using the revised protocol.

       The Warner execution appeared to proceed without incident. However, while

 preparing to execute another inmate, Richard Glossip, in September 2015, prison

 officials discovered they had received potassium acetate instead of potassium

 chloride. That discovery led to further inquiry and it became clear they had likewise

 received (and used) potassium acetate in the Warner execution. The governor of

 Oklahoma granted Glossip a reprieve to prevent the incorrect drug from being used

 on him.

       A few weeks later, the parties filed a joint stipulation to close the case.

 Defendants agreed not to seek an execution date for any plaintiff or any other

 condemned prisoners until it provided plaintiffs with further information about its


                                            6
Appellate Case: 22-6100    Document: 010110755561         Date Filed: 10/19/2022       Page: 7



 execution protocol and gave plaintiffs official notice that the State would be able to

 comply with the express terms of the protocol. The district court administratively

 closed the case.

       C.      The Current Protocol & Plaintiffs’ Third Amended Complaint

       In February 2020, Oklahoma adopted the revised protocol now at issue. That

 protocol includes the same three-drug combination in the same amounts as the

 protocol in effect at the time of the Warner execution and the called-off Glossip

 execution.3 The protocol also specifies that visits with the prisoner’s attorneys of

 record must end “two hours prior to the scheduled execution or earlier if necessary to

 begin preparing the inmate for the execution.” R. vol. I at 820.4

       In light of the revised protocol, the district court agreed to reopen the case, and

 plaintiffs filed the TAC, which remains the operative complaint. The TAC asserted

 ten claims for relief, of which three remain relevant:

             Count II, which challenged the 500-milligram midazolam-first protocol

               as a form of cruel or unusual punishment. i.e., it allegedly presents

               “a substantial risk of severe pain” as compared to “a feasible and readily



       3
          The protocol provides three options for the second drug: pancuronium
 bromide, vecuronium bromide, and rocuronium bromide. At an earlier stage of this
 litigation, the parties agreed that these chemicals are functionally equivalent for
 execution purposes. See Glossip v. Gross, 576 U.S. 863, 873 (2015).
       4
         The record contains many overlapping pagination conventions. In this order
 and judgment, all citations to the record are to the “Page x of y” designation at the
 bottom center of each page.

                                             7
Appellate Case: 22-6100    Document: 010110755561        Date Filed: 10/19/2022      Page: 8



              implemented alternative method of execution . . . that the State has

              refused to adopt without a legitimate penological reason,” Bucklew v.

              Precythe, 139 S. Ct. 1112, 1125 (2019).5

             Count IV, which asserted a right of access to the courts, and a

              corresponding right of an attorney’s assistance, under the First, Fifth,

              and Sixth Amendments.6 Plaintiffs claimed that their attorneys must be

              allowed to view the entire execution procedure, from start to finish, so

              they can “identify, object to, challenge, or correct, any issues with the

              IV-setting or drug administration process.” R. vol. I at 198, ¶ 140.

             Count V, which alleged essentially the same injury as Count IV, but

              relied on 18 U.S.C. § 3599, a statute authorizing court-appointed

              counsel at public expense for indigent prisoners facing the death

              penalty.




       5
        As already noted, plaintiffs have abandoned Count II, but the fact that they
 have abandoned it informs our analysis of the claims they still pursue.
       6
          At summary judgment, plaintiffs described their invocation of the Fifth
 Amendment as inadvertent and asked the district court to treat that assertion as an
 allegation under the Fourteenth Amendment’s due process clause. See R. vol. I
 at 4084 n.16.

                                            8
Appellate Case: 22-6100    Document: 010110755561        Date Filed: 10/19/2022    Page: 9



       D.     The District Court’s Pretrial Disposition of Certain Claims

       In September 2020, the district court dismissed three of plaintiffs’ ten claims

 with prejudice.7 Then, in August 2021, the court granted summary judgment to the

 defendants on six additional claims, including Counts IV and V.8

       As to Count IV, the district court reasoned that “[p]ractical and legal problems,

 entwined, are fatal to [the claim].” R. vol. I at 5206. The court noted “the practical

 realities attendant to litigation and emergency adjudication of any claim lodged while

 an execution is in progress” and opined that such difficulties risked subjecting the

 State to dilatory or speculative suits. Id. at 5207. It found nothing in governing

 authority that would support a right of access to counsel through all stages of the

 execution process and expiring only at the point when the prisoner was declared

 dead. The district court further agreed with cases from other circuits holding that




       7
          These three claims were: Count I, alleging a due process violation based on
 asserted failure to disclose sufficient information about the development of the
 protocol and execution procedures; Count III, alleging a due process and Eighth
 Amendment violation based on deliberate indifference to the plaintiffs’ serious
 medical needs; and Count VIII, alleging that plaintiffs’ sincerely held religious
 beliefs are violated by the requirement that they specify an alternative method of
 execution, see Bucklew, 139 S. Ct. at 1125.
       8
          The other claims against which the district court granted summary judgment
 were: Count VI, alleging that the substitution of midazolam as an execution drug
 violates the ex post facto clauses of the United States and Oklahoma Constitutions;
 Count VII, alleging that use of midazolam violates due process; Count IX, alleging
 that plaintiffs will be subjected to human experimentation in violation of the Eighth
 Amendment; and Count X, alleging denial of a right of access to government
 information, in violation of the First Amendment.

                                            9
Appellate Case: 22-6100     Document: 010110755561          Date Filed: 10/19/2022    Page: 10



  plaintiffs raising similar claims had not shown actual injury, and so had failed to

  establish their standing to bring such a claim. See id. at 5208–11.

        For similar reasons, the district court rejected Count V. In the court’s view,

  plaintiffs had not shown that 18 U.S.C. § 3599 grants a more extensive right to

  counsel than the constitutional provisions asserted in Count IV.

        As to Count II, the district court granted summary judgment against plaintiffs

  Coddington, Donald Grant, John Grant, Jones, Lay, and Postelle. The district court

  ruled that these six plaintiffs’ refusal to proffer an alternative method of execution

  meant they necessarily failed to meet their burden to show that the State’s protocol

  presents a substantial risk of severe pain as compared to a feasible alternative, see

  Bucklew, 139 S. Ct. at 1125.

        This left for trial only Count II as to the remaining plaintiffs. The district

  court set a bench trial to begin in late February 2022.

        E.     Executions Carried Out Between Summary Judgment and the
               Bench Trial

        The district court’s resolution of all claims against six plaintiffs left the State

  free to proceed with their executions. For reasons not relevant here, however, the

  district court eventually vacated its grant of summary judgment against plaintiffs

  Coddington and Lay. Also, the governor of Oklahoma commuted Jones’s sentence to

  life without parole.

        As to the remaining three plaintiffs who refused to proffer an alternative

  method of execution (Donald Grant, John Grant, and Postelle), their executions went


                                             10
Appellate Case: 22-6100     Document: 010110755561        Date Filed: 10/19/2022     Page: 11



  forward between October 2021 and February 2022, as did the execution of an inmate

  who had never been permitted to join this lawsuit, Bigler Stouffer. The State used

  the protocol at issue here in those executions, and the circumstances of each

  execution became part of the evidence at the bench trial, as discussed below.

        F.     The Bench Trial and Resulting Order

        In February and March 2022, the district court held a multi-day bench trial on

  Count II, at which several expert and lay witnesses testified. The ultimate question,

  again, was whether the midazolam-first protocol presents “a substantial risk of severe

  pain” as compared to “a feasible and readily implemented alternative method of

  execution . . . that the State has refused to adopt without a legitimate penological

  reason,” Bucklew, 139 S. Ct. at 1125.

        Plaintiffs claimed that midazolam cannot render someone fully insensate,

  meaning the condemned prisoner would feel a sense of suffocation as the vecuronium

  bromide paralyzed his diaphragm, and then would feel an intense internal burning

  sensation from the potassium chloride. Plaintiffs also claimed that the prisoner

  would have a sense of suffocation or drowning throughout, because midazolam

  causes fluid to accumulate in the lungs.

        The district court heard expert testimony on both sides of these issues. It ruled

  against plaintiffs in its findings of fact and conclusions of law, issued on June 6,

  2022. The court found, among other things, that the protocol’s 500-milligram dose

  of midazolam will quickly and effectively render a condemned prisoner unconscious



                                             11
Appellate Case: 22-6100    Document: 010110755561        Date Filed: 10/19/2022        Page: 12



  and insensate, so the remainder of the execution process poses no substantial risk of

  severe pain.

        The district court also made factual findings about the four executions carried

  out in between its summary judgment order and the bench trial. The only finding that

  continues to matter (given the arguments presented in the parties’ briefs) is that the

  State had a problem with its “shadow board” in at least three of those executions, and

  probably all four. The shadow board is a special tray with a slot for each syringe to

  be used during the execution. Beneath each slot is a label of a particular color with

  the name and dosage of the drug to be administered through the corresponding

  syringe. The corresponding syringe is supposed to have the identical label. In the

  recent executions, the slots for vecuronium bromide were labeled rocuronium

  bromide (one of the alternative paralytics), although the syringes themselves were

  labeled vecuronium bromide. The district court found that the state had administered

  vecuronium bromide in each of the executions, despite the labeling discrepancy on

  the shadow board.

        For these reasons and others, the district court ruled against plaintiffs on

  Count II and entered judgment accordingly, leading to this appeal.

        G.       The OCCA’s Orders Setting Execution Dates

        After the district court entered judgment, the Oklahoma Court of Criminal

  Appeals (OCCA) entered orders setting execution dates for twenty-five of the

  inmates who remained in the case. We denied a request for stay of execution brought



                                             12
Appellate Case: 22-6100     Document: 010110755561         Date Filed: 10/19/2022     Page: 13



  by plaintiff Coddington, the first inmate scheduled for execution. He was executed

  on August 25, 2022.

  II.    STANDARD OF REVIEW

         The district court resolved the claims at issue (Counts IV and V) through

  summary judgment, so this court’s review is de novo. Twigg v. Hawker Beechcraft

  Corp., 659 F.3d 987, 997 (10th Cir. 2011).

  III.   ANALYSIS

         The Constitution protects a right of access to the courts, which “assures that no

  person will be denied the opportunity to present to the judiciary allegations

  concerning violations of fundamental constitutional rights.” Wolff v. McDonnell,

  418 U.S. 539, 579 (1974) (identifying the right of access as a component of due

  process); see also Christopher v. Harbury, 536 U.S. 403, 415 n.12 (2002) (observing

  that the Supreme Court has variously described the right of access to the courts as

  part of the Article IV privileges and immunities clause, the First Amendment petition

  clause, the Fifth and Fourteenth Amendments’ respective due process clauses, and

  the Fourteenth Amendment’s equal protection clause).

         Plaintiffs describe the right in question as not just a right of access to the

  courts, but a right of access to their counsel, through whom they interact with the

  courts. The relevant case law does not thoroughly flesh out the relationship between

  the right of access to courts and the right of access to one’s attorney. However, in a

  case challenging a prison’s restrictions on lawyers visiting their incarcerated clients,

  this circuit has said that “access to counsel assured by the Sixth Amendment is

                                              13
Appellate Case: 22-6100     Document: 010110755561         Date Filed: 10/19/2022     Page: 14



  essential” to safeguard the Fourteenth Amendment right of access to the courts.

  Mann v. Reynolds, 46 F.3d 1055, 1059 (10th Cir. 1995). Moreover, the State does

  not argue that the right of access to the courts never includes a guarantee of contact

  with one’s attorney. Thus, we will not dwell, in the abstract, on the scope of the

  access-to-counsel guarantee within the right of access to the courts. The question

  presented in this case is how that guarantee applies, if at all, in the context of an

  ongoing execution.

         Plaintiffs say that the following aspects (or alleged aspects) of the current

  protocol, “[t]aken together,” Aplt. Opening Br. at 22, violate their right of access to

  the courts (and counsel) in the execution context:

               “the Protocol denies counsel access to a telephone during the execution

                process, making it impossible for counsel to communicate with the

                courts or the Governor during the execution,” id. at 21;9

               “the Protocol terminates prisoners’ access to counsel two hours prior to

                the execution or earlier if necessary,” id. (internal quotation marks

                omitted);




         9
          Plaintiffs cite section VI.C.4 of the protocol for this restriction, but that
  section merely announces that the inmate may invite five persons to witness the
  execution. See R. vol. I at 810. We can find nothing in the protocol addressing
  witnesses’ phones. That said, defendant strenuously argue that permitting phones
  would create problems. We therefore assume that phones are prohibited, even if the
  protocol itself does not say so.

                                              14
Appellate Case: 22-6100      Document: 010110755561        Date Filed: 10/19/2022     Page: 15



                “the Execution Protocol does not provide to counsel pre-execution

                 readiness information or the results of pre-execution medical and mental

                 health assessments, including issues establishing or maintaining IV

                 access,” id.;10 and

                “the Protocol allows the Director to order that the curtains between the

                 witness room and the execution chamber be closed at any time,” id.

                 at 22.11

  Plaintiffs accordingly contend that “[t]he Protocol makes it effectively impossible for

  Plaintiffs to file a claim under the Eighth Amendment or request reprieve from the

  Governor . . . during the execution process.” Id.


        10
            The protocol says that, at least thirty-five days before the execution, the
  prisoner’s medical condition must be assessed to determine if it poses problems to
  the execution process, including problems with setting or maintaining IV lines. See
  R. vol. I at 813–14. The protocol is silent about whether the outcome of that
  assessment may be shared with the prisoner’s attorney.
        11
             “At any time” is not clear. The relevant section of the protocol says,

                 If, after approximately five (5) minutes the inmate remains
                 conscious, the IV Team leader shall communicate this
                 information to the director, along with all IV Team leader
                 input. The director shall determine how to proceed or, if
                 necessary, to start the procedure over at a later time or
                 stop. The director may order the curtains to the witness
                 viewing room be closed, and if necessary, for witnesses to
                 be removed from the facility.

  R. vol. I at 841–42. Plaintiffs appear to interpret the final sentence as unrelated to
  the two preceding sentences. Another interpretation would be that the director may
  close the curtains if the inmate remains conscious after five minutes. Because this
  order and judgment disposes of plaintiffs’ claims on broader grounds, explained
  infra, we need not decide which interpretation is correct.
                                              15
Appellate Case: 22-6100     Document: 010110755561          Date Filed: 10/19/2022      Page: 16



        So framed, plaintiffs’ access-to-courts claim runs into immediate difficulty.

  The right of access to the courts is not a freestanding right, but a means to vindicate

  other rights. If plaintiffs have been “stymied” by official action from filing suit to

  redress an “arguably actionable harm,” Lewis v. Casey, 518 U.S. 343, 351 (1996), or

  if government action has deprived them of “an arguable (though not yet established)

  claim,” id. at 353 n.3, they may bring an access-to-courts claim to remove the barrier

  preventing them from filing the suit they wanted to bring in the first place, or to seek

  redress for a claim that has been forever lost, see Christopher, 536 U.S. at 412–14.

  But plaintiffs may not sue simply to remove a barrier they believe will interfere with

  their right of access to the courts, assuming a claim arises. See, e.g., Lewis, 518 U.S.

  at 351 (holding that prisoners could not invoke the access-to-courts right to reform

  the prison law library without showing that the library’s inadequacies are preventing

  them from bringing, or caused them to lose, arguable constitutional claims). Such a

  claim would fail the Article III requirement of an injury in fact, and the court would

  therefore lack jurisdiction to decide it. See id. at 349 & n.1, 351; see also

  Christopher, 536 U.S. at 415 (“[T]he right [of access to the courts] is ancillary to the

  underlying claim, without which a plaintiff cannot have suffered injury by being shut

  out of court.”); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (holding

  that an Article III injury must be “actual or imminent, not conjectural or

  hypothetical” (internal quotation marks omitted)).

        As the district court put it, “[P]laintiffs assert a right . . . to have their counsel

  proctor the execution process, from beginning to end, with a view to initiating

                                              16
Appellate Case: 22-6100     Document: 010110755561         Date Filed: 10/19/2022      Page: 17



  litigation if they see something they deem constitutionally objectionable. That, as a

  matter of law, is not sufficient.” R. vol. II at 638. We agree. By not appealing the

  district court’s judgment on Count II, plaintiffs have abandoned their claim that the

  State’s current protocol will likely cause them severe pain and suffering. Thus,

  plaintiffs necessarily rely on a generic possibility that something might go wrong

  during their individual executions. And just as the plaintiffs in Lewis could not use

  the access-to-courts right to reform the prison law library in anticipation of claims

  they might need to bring, plaintiffs here cannot invoke their access-to-courts right to

  reform the execution protocol in anticipation of claims they might want to file if

  something goes wrong during an execution.

         Plaintiffs respond that if they cannot sue now to establish a right of close

  contact with their attorney throughout the execution process (and their attorney’s

  right to a phone during that time), they will almost certainly be unable to bring a

  mid-execution Eighth Amendment claim in the event something goes wrong.

  Plaintiffs point us to district court decisions relying on this logic to hold that

  injury-in-fact must be interpreted differently in the execution context, so that a

  condemned prisoner can bring an access-to-courts claim at a meaningful time.

  See, e.g., McGehee v. Hutchinson, 463 F. Supp. 3d 870, 925 (E.D. Ark. 2020) (“[T]he

  traditional actual injury analysis makes no sense when many of the claims could not

  even be recognized until during the execution process. . . . [T]he circumstances of an

  execution present an inherent risk of actual injury to the timely and meaningful

  presentation of non-frivolous claims to a court.” (internal quotation marks and

                                              17
Appellate Case: 22-6100     Document: 010110755561        Date Filed: 10/19/2022     Page: 18



  citation omitted)), aff’d on other grounds sub nom. Johnson v. Hutchinson, 44 F.4th

  1116 (8th Cir. 2022).12

        We appreciate plaintiffs’ point, but no federal court may exercise jurisdiction

  beyond what Article III permits, and Article III does not permit suits based on

  “conjectural or hypothetical” injuries. Lujan, 504 U.S. at 560 (internal quotation

  marks omitted). Thus, the district court properly declined jurisdiction over plaintiffs’

  access-to-courts claim based on the generic possibility that something might go

  wrong during an execution. Cf. Whitaker v. Collier, 862 F.3d 490, 501 (5th Cir.

  2017) (“The plaintiffs point to the possibility of botched executions that access to

  counsel could address, but that is just the kind of isolated mishap that is not

  cognizable via a method-of-execution claim.” (internal quotation marks omitted)).

        Plaintiffs further argue, “The problems that arose during prior Oklahoma

  executions are commonplace, not isolated incidents.” Aplt. Opening Br. at 13.

  Plaintiffs point to two types of problems: (1) difficulty with the IV, as in the Lockett

  execution; and (2) using a drug not permitted by the protocol, as in the Warner

  execution and the called-off Glossip executions (and which was arguably a risk in the

  four executions that took place between summary judgment and the bench trial, due



        12
            Employing this reasoning, McGehee ordered that the parties abide by an
  agreement to allow an extra attorney in the viewing room, and access to a phone
  (potentially including a cell phone without a camera). Id. at 930–31. But, in the next
  subsection of the court’s order, the court reverted—without explanation—to the
  traditional injury-in-fact standard to deny plaintiffs’ attorneys an opportunity to
  witness the entire process up close (e.g., inserting the IVs, pushing the syringes, etc.).
  See id. at 931–33.
                                             18
Appellate Case: 22-6100     Document: 010110755561        Date Filed: 10/19/2022     Page: 19



  to mislabeling on the shadow board). We presume plaintiffs mean to say that this

  evidence shows they face an injury that is “imminent, not conjectural or

  hypothetical,” Lujan, 504 U.S. at 560 (internal quotation marks omitted). We find, to

  the contrary, that this evidence does not satisfy plaintiffs’ burden to demonstrate they

  have standing. See Raines v. Byrd, 521 U.S. 811, 818 (1997) (holding that the party

  bringing the claim “must establish that they have standing to sue”).

        First, plaintiffs point us to nothing in the record showing that Oklahoma has

  regularly experienced issues with the IV, much less issues causing severe pain.

  Cf. Glossip v. Gross, 576 U.S. 863, 877 (2015) (“[P]risoners cannot successfully

  challenge a method of execution unless they establish that the method presents a risk

  that is sure or very likely to cause serious illness and needless suffering, and give rise

  to sufficiently imminent dangers.” (internal quotation marks omitted)).

        Second, the fact that the State, in 2014, twice obtained a non-protocol drug to

  carry out an execution (potassium acetate instead of potassium chloride) does not

  elevate that possibility from hypothetical to imminent in future executions under the

  current protocol. We also view the mislabeling on the shadow board as immaterial in

  these circumstances. That discrepancy involved two approved drugs (vecuronium

  bromide vs. rocuronium bromide), not any non-protocol drugs. Regardless, use of a

  non-protocol drug may violate the protocol, but it is not, without more, an Eighth




                                             19
Appellate Case: 22-6100     Document: 010110755561         Date Filed: 10/19/2022     Page: 20



  Amendment violation. There is no evidence, for example, that the State’s use of

  potassium acetate on Mr. Warner caused him any conscious pain.13

        For these reasons, Oklahoma’s earlier problems in the execution chamber are

  not enough to show that future similar problems are imminent, much less problems

  rising to an Eighth Amendment violation.

        Plaintiffs also claim that their “exposure to the risk of a botched execution

  causes current emotional and psychological harm sufficient to establish Article III

  standing.” Aplt. Opening Br. at 17. Plaintiffs never raised this argument in the

  district court, so they forfeited it—and they do not argue for plain-error review on

  appeal, so this court need not consider it. See Richison v. Ernest Grp., Inc., 634 F.3d

  1123, 1130–31 (10th Cir. 2011). But we would reject the argument on the merits

  anyway.



        13
            Plaintiffs claim that Mr. Warner was heard to say, “My body is on fire. No
  one should go through this,” as the potassium acetate entered his bloodstream. Aplt.
  Opening Br. at 13 (internal quotation marks and brackets omitted). In support,
  plaintiffs cite an allegation from the TAC. See R. vol. I at 154, ¶ 37. Plaintiffs
  cannot rely on allegations from the complaint to defeat summary judgment. See
  Mountain Highlands, LLC v. Hendricks, 616 F.3d 1167, 1170 (10th Cir. 2010)
  (“[T]he nonmovant must go beyond the pleadings and designate specific facts . . . .”
  (internal quotation marks omitted)). Regardless, the TAC says Warner spoke the
  alleged words as the midazolam was being administered (not the potassium acetate),
  after which he was declared unconscious. As far as we are aware, plaintiffs have
  never since claimed that midazolam creates a burning sensation throughout the body.
  Plaintiffs also direct the court to the first page of a state grand jury report concerning
  Warner’s execution. See R. vol. I at 1917. That page says nothing about Warner’s
  reaction to the execution drugs. Although we have no duty to go beyond what
  plaintiffs have cited, see Eateries, Inc. v. J.R. Simplot Co., 346 F.3d 1225, 1232
  (10th Cir. 2003), we have reviewed the rest of the report and found nothing
  supporting plaintiffs’ claim.
                                              20
Appellate Case: 22-6100     Document: 010110755561          Date Filed: 10/19/2022      Page: 21



         Plaintiffs’ argument relies on TransUnion LLC v. Ramirez, 141 S. Ct. 2190

  (2021), where a class of more than 8,000 individuals sued TransUnion for, among

  other things, failing to follow reasonable procedures to ensure the accuracy of

  information in their credit files, see id. at 2202. TransUnion had not disclosed

  inaccurate information as to all 8,000 class members—only about 1,800 had suffered

  that fate. See id. But the district court ruled, and the court of appeals agreed, that all

  8,000 had Article III standing to bring the reasonable-procedures claim and seek

  damages. See id. The Supreme Court held, however, that only the 1,800 victims of

  inaccurate disclosure had standing to sue for damages. Id. at 2208–14. As to the rest

  of the class, the mere existence of inaccurate information in their files created no

  actionable injury. See id. at 2210.

         As part of its analysis, the Supreme Court included a footnote speculating that

  “a plaintiff’s knowledge that he or she is exposed to a risk of future physical,

  monetary, or reputational harm could cause its own current emotional or

  psychological harm.” Id. at 2211 n.7. But the Court “t[ook] no position on whether

  or how such an emotional or psychological harm could suffice for Article III

  purposes” because the plaintiffs “ha[d] not relied on such a theory.” Id.

         Plaintiffs in this case ask us to reach the issue the Supreme Court avoided in

  TransUnion, and to resolve it in their favor. We need not do so. We are confident

  that if this theory of Article III injury is valid, it would not apply here. First,

  plaintiffs point us to nothing in the record supporting their claim that they currently

  experience emotional or psychological distress due to fear that something will go

                                               21
Appellate Case: 22-6100    Document: 010110755561        Date Filed: 10/19/2022      Page: 22



  wrong during their respective executions. Second, if current emotional distress based

  on fear of future harm is enough for injury-in-fact, we believe that such a fear would

  need to be reasonably founded. As previously explained, plaintiffs offer insufficient

  evidence that something is likely to go wrong and cause conscious, severe pain

  during their respective executions.

        Finally, plaintiffs place heavy emphasis on 18 U.S.C. § 3599. In the district

  court, plaintiffs’ summary judgment briefing offered no specific defense of their

  § 3599 claim (Count V), but instead invoked the statute as one authority among many

  supporting the notion that they have a right of access to the courts (apparently

  referring to Counts IV and V collectively). On appeal, however, they have made

  § 3599 a centerpiece of their argument and have recast it as granting a right of access

  to the governor instead of the courts. They note that the statute says indigent

  litigants facing the death penalty may receive an appointed attorney at government

  expense, § 3599(a)(1), and the appointment continues through “all available

  post-conviction process,” including “proceedings for executive or other clemency as

  may be available,” § 3599(e). So, they say, § 3599 grants them a right to petition the

  governor for a reprieve if something starts to go wrong during an execution—roughly

  analogous to what happened on the day of Mr. Glossip’s execution when prison

  officials discovered they had received potassium acetate, not potassium chloride.14


        14
           To be clear, Mr. Glossip’s execution was not underway when prison officials
  made their discovery. That discovery, and the governor’s reprieve, came earlier in
  the day, without the intervention of the prisoner’s counsel.

                                            22
Appellate Case: 22-6100     Document: 010110755561        Date Filed: 10/19/2022      Page: 23



  Without close attorney contact throughout the execution process, plaintiffs say they

  will never be able to exercise this alleged right.

        In their reply brief, plaintiffs expand this argument even further. They say the

  Supreme Court has declared that § 3599 provides a broader right to counsel than the

  Sixth Amendment. They also argue that, because executive reprieve or clemency is

  ultimately a discretionary act of mercy (not a remedy for a legal injury),

  a condemned prisoner asserting his right to this form of relief “does not need

  a colorable Eighth Amendment claim, or any claim at all.” Aplt. Reply Br. at 3.

        As with their argument that current fear of future injury provides standing,

  plaintiffs never raised any of this in the district court—and they do not argue for

  plain-error review on appeal, so we need not consider this new access-to-the-

  governor theory, Richison, 634 F.3d at 1130–31.15 This is doubly true for the

  arguments newly raised in their reply brief. See, e.g., United States v. Leffler,

  942 F.3d 1192, 1197 (10th Cir. 2019) (“[W]e generally do not consider arguments

  made for the first time on appeal in an appellant’s reply brief and deem those

  arguments waived.”). But we find plaintiffs’ arguments meritless, so we address

  them notwithstanding the waiver.




        15
            In their reply brief, plaintiffs say that they preserved the argument by:
  (i) quoting § 3599 in their complaint, including the phrase from subsection (e)
  regarding “proceedings for executive or other clemency as may be available”; and
  (ii) arguing at summary judgment that § 3599, among other authorities, grants a right
  of access to counsel throughout the execution procedure. We are not persuaded.

                                              23
Appellate Case: 22-6100     Document: 010110755561         Date Filed: 10/19/2022    Page: 24



         Again, plaintiffs now say that § 3599 grants rights beyond what the Sixth

  Amendment confers. Perhaps this is intended to address the district court’s

  conclusion that § 3599 grants no right of access to the courts and counsel beyond

  what the Constitution guarantees. Even then, plaintiffs frame their argument as a

  response to the State (not to the district court) and immediately tie this assertion to

  their claim that they have a right of access to the governor—so it is still not clear

  they intend to challenge the district court’s reasoning, which focused on the scope of

  a right of access to the courts.

         In any event, this argument is not helpful to plaintiffs’ position, for several

  reasons. First, the case plaintiffs cite in support of their argument, Martel v. Clair,

  565 U.S. 648 (2012), addressed a very narrow question, namely, what standard

  should apply when a capital defendant who has received appointed counsel under

  § 3599 moves for new counsel, see id. at 652. Second, contrary to plaintiffs’

  characterization of the case, Martel says that § 3599 “grants federal capital

  defendants and capital habeas petitioners enhanced rights of representation” as

  compared to the federal statute governing appointment of counsel in non-capital

  cases (18 U.S.C. § 3006A), see 565 U.S. at 658–59, not as compared to the Sixth

  Amendment. Third, the Court observed that § 3599 and § 3006A both provide

  counsel in situations where the Sixth Amendment does not mandate counsel at public

  expense, but it did so merely to emphasize that the Sixth Amendment was not the

  proper authority to consult when deciding what standard to apply when the defendant

  moves for new counsel under § 3599. See 565 U.S. at 661–62. Finally, whatever

                                              24
Appellate Case: 22-6100     Document: 010110755561        Date Filed: 10/19/2022       Page: 25



  Congress may have intended by § 3599 (and plaintiffs give us no reason to believe

  that Congress intended it to operate as they now claim), Congress cannot override

  Article III’s injury-in-fact requirement. See Summers v. Earth Island Inst., 555 U.S.

  488, 497 (2009) (“[T]he requirement of injury in fact is a hard floor of Article III

  jurisdiction that cannot be removed by statute.”).

        This last point also disposes of plaintiffs’ argument that the right to seek

  reprieve or clemency from the governor need not be based on an underlying injury

  because such relief is an act of mercy, not redress for an injury. However plaintiffs

  choose to frame this claim, they cannot raise it in federal court without an actual or

  imminent injury-in-fact. Assuming for argument’s sake that § 3599 grants a right of

  access to the governor, plaintiffs do not argue that they will inevitably appeal to the

  governor for mercy from the execution chamber. We are frankly unsure such an

  argument would be enough to sustain standing anyway, given that any condemned

  prisoner could claim as much, for any reason, which would turn standing into

  a pro forma pleading exercise. Regardless, as argued in their reply brief—which,

  again, is the first time they have raised this theory—they are still asking a federal

  court to assume jurisdiction over a claim that might arise, potentially justifying a

  request for relief (from the governor, in this case). Article III does not permit such

  an exercise of jurisdiction.

        In short, plaintiffs have not carried their burden to show they face an imminent

  injury-in-fact as their respective executions are carried out. The district court

  correctly granted summary judgment in the State’s favor on Counts IV and V.

                                             25
Appellate Case: 22-6100      Document: 010110755561    Date Filed: 10/19/2022     Page: 26



  IV.   CONCLUSION

        We affirm the district court’s judgment on Counts IV and V of the Third

  Amended Complaint. This outcome resolves both appeals at issue in this

  consolidated proceeding.


                                            Entered for the Court
                                            Per Curiam




                                           26